DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The preliminary amendments filed 12/23/21 are acknowledged. Claims 1-16 and 18-74 are cancelled. Claims 17 and 75-92 are pending. Claims 17 and 75-92 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 12/29/21 has been considered.  A signed copy is enclosed. The references lined through were not considered because the full references were not provided, or an English statement of relevance was not provided. See MPEP 609.04(a).

Claim Rejections Withdrawn
The rejection of claims 17 and 75-92 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,738,111 is withdrawn in light of the Terminal Disclaimer filed 12/23/21.

Conclusion
Claims 17 and 75-92 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREA K MCCOLLUM/              Examiner, Art Unit 1646     
1/12/22                                                                                                                                                                                     

/BRIAN GANGLE/               Primary Examiner, Art Unit 1645